Citation Nr: 9900987
Decision Date: 01/15/99	Archive Date: 05/12/99

DOCKET NO. 95-04 154A              DATE JAN 15, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a total rating for compensation purposes on the
basis of individual unemployability, prior to July 19, 1988.

(The issues of whether new and material evidence has been presented
to reopen a claim of entitlement to an effective date earlier than
July 19, 1988, for an allowance of a 100 percent schedular
disability rating for service-connected arteriosclerotic heart
disease with hypertension and status post coronary artery bypass
graft and entitlement to service connection for a low back disorder
on a direct basis and as secondary to service-connected
arteriosclerotic heart disease with hypertension and status post
coronary artery bypass graft are the subject of a separate
decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1956 to August 1958 and
active duty for training (ACDUTRA) from August 14, to August 27,
1977.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1982 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in New York, New York,
that denied entitlement to a total rating for compensation purposes
on the basis of individual unemployability. The veteran appealed
the RO's decision to the Board.

The case was remanded by the Board for additional development in
September 1984. In January 1987, the Board denied entitlement to a
total rating for compensation purposes on the basis of individual
unemployability.

In February 1998, the veteran requested that the Board's January
1987 decision be reconsidered. An Order for Reconsideration was
issued by direction of the Acting Chairman in May 1998. 38 U.S.C.A.
7103 (West 1991 & Supp. 1998); 38 C.F.R. 20.1000 (1997). An
enlarged panel of the Board has been convened for the purpose of
renderings decision on reconsideration.

In January 1990, the veteran was granted entitlement to a permanent
and total disability rating for service-connected arteriosclerotic
heart disease with hypertension and status post coronary artery
bypass graft, effective from October 1988. He

appealed the RO's decision concerning the effective date to the
Board. In March 1992, the Board assigned an earlier effective date
of July 19, 1988, for the 100 percent schedular disability rating.

The claim for a total rating based on individual unemployability
has been transformed by the allowance of the 100 percent schedular
disability rating for the service-connected heart disease. There is
no legal basis for a claim of total disability on the basis of
individual unemployability as of the date that the total schedular
rating has been in effect. But, because in this case the effective
date for the total schedular rating was later than the date of
claim for a total rating based on individual unemployability, the
issue of a total rating based on individual unemployability remains
on appeal as to the time prior to the effective date for the total
schedular rating. See 38 C.F.R. 4.16(a) (1998) ("Total disability
ratings for compensation may be assigned [based on individual
unemployability], where the schedular rating is less than total. .
. ." (emphasis added)). Therefore, the issue before the Board on
appeal is now properly expressed as entitlement to a total
disability rating for compensation purposes based on individual
unemployability prior to July 19, 1988.

The St. Petersburg, Florida, RO currently has jurisdiction over the
veteran's claims folder.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that he is unable to secure and maintain
substantially gainful employment because of his service-connected
arteriosclerotic heart disease with hypertension.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1999), has reviewed and considered all of the
evidence and material of record

3 -

in the veteran's claims files. Based on its review of the relevant
evidence in this matter, and for the following reasons and bases,
it is the decision of the Board that the evidence supports
entitlement to a total rating for compensation purposes on the
basis of individual unemployability prior to July 19, 1988.

FINDINGS OF FACT

1. Sufficient evidence necessary for an equitable disposition of
the veteran's claim has been obtained.

2. The veteran was service connected for arteriosclerotic heart
disease with hypertension, evaluated as 60 percent disabling,
effective from May 29, 1979, until July 18, 1988.

3. The veteran attended school through the twelfth grade. He also
has military training.

4. The veteran's employment background includes work as an
administrative supply technician, a medic, for the Post Office, as
an assistant manager of a hotel, as a dock worker and as a cab
driver.

5. The veteran's service-connected arteriosclerotic heart disease
with hypertension prevented him from securing and maintaining any
type of substantially gainful employment.

CONCLUSION OF LAW

The criteria for a total disability rating for compensation
purposes based on individual unemployability prior to July 19,
1988, have been met. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.102,
4.3, 4.16(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran last worked in 1977 for the Department of the Army as
an administrative supply technician and as a medic in the Reserves.
He was retired by the military and as a civilian because of his
service-connected heart disability. He also previously worked for
the Post Office, as an assistant manager of a hotel, as a dock
worker and as a cab driver. He completed high school and had
military training. He was also reportedly granted entitlement to
Social Security Administration (SSA) disability benefits as a
result of his service-connected heart disease, effective October
1977. The veteran maintains that he is unable to work because of
this disability. See Transcripts of personal hearings, dated April
16, 1981, November 22, 1983, and August 31, 1989; Income-Net Worth
and Employment Statement, dated January 19, 1983.

The veteran was originally shown to suffer from heart disease
during ACDUTRA in August 1977. He was hospitalized at the Brooklyn,
New York, VA Medical Center from October to November 1977 for
treatment of this disability. In May 1978, he underwent cardiac
catheterization at Mount Sinai Hospital because of tachyarrhythmias
and syncope. The examiner's impression was one vessel coronary
artery disease. On exercise electrocardiogram, the veteran was able
to exercise for seven minutes and seven seconds. The exercise was
terminated because of palpitations. Pertinent findings included
enhanced atrioventricular nodal conduction, both anterograde and
retrograde, not responsive to digoxin or quinidine in doses given,
but responding to propranolol, and predisposition to atrial
fibrillation and atrial flutter noted.

Associated with the claims folder are several medical opinions
(dated in April 1978, April 1979, April 1981, March 1983, April
1983 and July 1985) from Melvin Kahn, M.D., the veteran's treating
physician. Dr. Kahn was the attending physician at Mount Sinai for
cardiology and an associate professor of medicine (cardiology) at
Mount Sinai School of Medicine. He stated that because of the
unpredictability of

5 -

the veteran's Stokes-Adams episodes and angina, he was disabled
from all gainful employment. Despite medication, the veteran
continued to suffer from atypical angina pectoris and syncopal
episodes.

In a June 1978 Cardiovascular Medical Report from the Department of
Social Services Bureau of Disability Determinations, the veteran's
heart disease was characterized as Class 1. Functional class I is
for patients with heart disease and no limitation of physical
activity; ordinary physical activity does not cause discomfort. See
New York Heart Association Classification for Functional Capacity
and Therapeutic Classification.

An August 1978 report from Nathaniel Plotkin, M.D. indicated that
the veteran could not work at fast rate because of heart disease.
His prognosis was guarded because of poor response to therapy. Dr.
Plotkin characterized veteran's heart disease as Class III, C.
Functional class III is for marked limitation of functional
activity, comfortable at rest but symptoms caused by less than
ordinary activity. Therapeutic classification C is for patients
with cardiac disease whose ordinary physical activity should be
moderately restricted and whose more strenuous habitual efforts
should be discontinued. See New York Heart Association
Classification for Functional Capacity and Therapeutic
Classification.

Civil Service retirement records dated in 1978 and 1979 show that
the veteran was determined to be unable to perform his duties
(administrative supply technician) or be reassigned because of
disability.

The veteran was examined by Sidney Dann, M.D. in January 1979. Dr.
Dann reviewed the veteran's medical history in detail. He concluded
that the veteran's heart disease was severe enough to merit
disability even in light of his sedentary occupation.

On VA examination in May 1980, the veteran complained of
palpitations, chest pains, dizziness, always feeling tired and
sluggish, difficulty breathing and periods of unconsciousness. He
had chest pain and palpitations after walking moderate distances.
The examiner diagnosed hypertension and arteriosclerotic heart
disease,

6 -

with regular sinus rhythm, a history of atrial fibrillation and
angina. The veteran's cardiac status was II and his prognosis was
B. Functional class II is for slight limitation of functional
activity, comfortable at rest but on ordinary physical exertion
experience discomfort in the form of undue fatigue, palpitation,
dyspnea or anginal pain. Therapeutic classification B is for
patients with cardiac disease whose ordinary physical activity need
not be restricted, but who should be advised against unusually
severe or competitive efforts. See New York Heart Association
Classification for Functional Capacity and Therapeutic
Classification.

In July 1980, the RO granted the veteran entitlement to service
connection for arteriosclerotic heart disease with hypertension,
evaluated as 30 percent disabling, effective from May 29, 1979. The
veteran appealed the RO's decision to the Board. In his November
1980 substantive appeal, he claimed entitlement to a total rating
for compensation purposes on the basis of individual
unemployability.

In March 1981, Brian Anziska, M.D. reported that the veteran could
not undergo back surgery because of his heart disease. It was
decided that surgery would be hazardous.

The veteran was again examined by VA in May 1981. His complaints
included fainting, palpitations, chest pains, dizziness, shortness
of breath, and feeling tired all the time. The examiner diagnosed
coronary artery disease with single vessel involvement (circumflex)
in 1978 and angina, and hypertension. The examiner characterized
the veteran's heart disease as functional class II to III .

In support of his claim, the veteran provided articles and excerpts
from medical texts indicating that an uncommon heartbeat
irregularity known as atrial fibrillation could be deadly.

The Board granted a disability rating of 60 percent for the
veteran's service- connected arteriosclerotic heart disease with
hypertension in September 1982. The issue of entitlement to a total
rating for compensation purposes on the basis of individual
unemployability was referred to the RO.

7 -

In November 1982, the RO implemented the Board's decision and
assigned a 60 percent disability rating for the veteran's service-
connected arteriosclerotic heart disease with hypertension,
effective from May 29, 1979. The RO denied entitlement to a total
rating for compensation purposes on the basis of individual
unemployability in December 1982 and the veteran appealed this
decision to the Board.

The president of Jack's Cookie Company notified the veteran in
March 1983 that he would not hire him as a warehouse supervisor
because the position would be too physically demanding in light of
his medical history.

On VA examination in December 1984, the veteran's complaints were
consistent with those noted above. He could not walk long distances
without symptoms and was not able to physically exert himself His
palpitations occurred five to ten times per day and lasted a few to
twenty seconds. They occurred at rest and especially with exertion.
Pertinent diagnoses included hypertension; supraventricular
tachycardia (palpitations, five to ten times per day) and Stokes-
Adams syncopes (ten to twenty times per year); arteriosclerotic
heart disease with angina; and status post transient ischemic
attack. The veteran's cardiac status was III and his prognosis was
4.

The veteran was next examined by VA in April 1985. He complained of
syncopal attacks with and without palpitations and chest pain,
lightheartedness, dizziness and feeling tired. The examiner
diagnosed essential hypertension and "said to have [illegible]
coronary arteriosclerosis ECG physiological left axis deviation."

The veteran was hospitalized at the University Community Hospital
in May 1988 for treatment of unstable angina pectoris, coronary
heart disease, paroxysmal atrial fibrillation-flutter, and
hypertension. His angina had been occurring with minimal physical
activity, including walking a few feet into the emergency room.
Following a change in his medications, he had no further symptoms
of angina. He walked on the treadmill for five minutes and
developed .8 millimeters of sinus tachycardia (ST) depression in
inferior and lateral leads but had no angina. It was concluded that
the angina was related to the underlying coronary artery disease
and became

8 -

unstable because of bleeding from a duodenal ulcer. On discharge
from the hospital, Thomas W. Woodrow, M.D. indicated that the
veteran was not to do any strenuous activity for the moment and
return for follow-up evaluation in one week.

In July 1988, Thomas W. Woodrow, M.D. stated that the veteran had
severe angina pectoris with known underlying coronary artery
disease documented by cardiac catheterization. He suffered from
angina with mild activity despite medications, as well as a history
of paroxysmal supraventricular arrhythmias that were difficult to
control in the past. Dr. Woodrow concluded that the veteran was
totally disabled currently and for the indefinite future due to
heart disease and a low back disorder.

John Putman, D.O. reported in August 1988 that the veteran was
totally disabled and unable to perform any type of work because of
his history of cardiac problems, including coronary artery disease
with a recent episode of unstable angina and cardiac arrhythmias.

Also associated with the claims folder are VA treatment notes of
the veteran dated in August and October 1988. On examination in
August 1988, the veteran stated that he could walk only one block
without angina. This occurred daily. In October 1988, he reported
that he was able to walk only 20 feet before developing angina.
This occurred ten times per day. The examiner's assessment was
increased angina, possibly unstable.

The veteran underwent cardiac catheterization in October 1988. The
final impression was unstable angina with prolonged ischemic chest
pain, atherosclerotic coronary artery disease, and moderate left
ventricular dysfunction. The veteran then underwent two vessel
aorto-coronary bypass surgery at Tampa General Hospital.

In March 1989, a hearing officer granted the veteran a 100 percent
schedular disability rating for service-connected arteriosclerotic
heart disease with hypertension and status post coronary artery
bypass graft. The RO implemented this award in April 1989,
effective from October 1988.

9 -

The veteran underwent an exercise stress test in June 1989. The
conclusion was a "strongly positive exercise stress test in the
apicolateral leads accompanied by angina with prolonged recovery."

On VA examination in November 1989, the veteran stated that since
his heart surgery he still had jaw pain and pain in his left arm on
exertion. He took Nitroglycerin once every three to four days and
was able to walk one to two blocks before experiencing angina.
Pertinent diagnoses included hypertension, coronary artery disease
and status post bypass surgery. The veteran's heart disease was
classified as class II-III. The examiner further stated that the
veteran's symptoms, although significant, had been stable for a
long time.

In January 1990, the RO granted the veteran entitlement to a
permanent and total rating for his service-connected heart disease,
effective from October 1988, and entitlement to service connection
for a residual scar of the left medial upper leg, donor site for
bypass graft, evaluated as noncompensable, effective from August MP
1989.

On VA examination in July 1991, the examiner noted no functional
impairment associated with the veteran's service-connected residual
scar of the left medial upper leg, donor site for bypass graft,
despite the veteran's subjective complaints of pain.

In March 1992, the Board granted the veteran entitlement to a 10
percent disability rating for his service-connected scar and
entitlement to an effective date of July 19, 1988, for a 100
percent schedular disability rating for his service-connected heart
disease. The RO implemented this decision in April 1992. The 10
percent rating for the service-connected scar was assigned
effective from August 1989.

Also associated with the claims folder are January 1996 statements
from the veteran's wife and mother in law. They stated that since
1977 they had observed that the veteran blacked out ten to twenty
times per year and suffered heart palpitations and angina pectoris
daily.

- 10 -

Legal analysis

The veteran contends that his service-connected heart disease
prevented him from obtaining and maintaining a gainful occupation.
The Board finds that he has presented a well-grounded claim for a
total disability rating based on individual unemployability. 38
U.S.C.A. 5107(a) (West 1991); Cf Proscelle v. Derwinski, 2 Vet.
App. 629, 632 (1992); Stanton v. Brown, 5 Vet. App. 563, 570 (1993)
(holding that, where appellant stated that he could no longer seek
or maintain employment in letters and testimony prior to the BVA
decision, he presented a well grounded claim for a total disability
rating under section 4.16(b)); 38 U.S.C.A. 5107(a) (West 1991).

The Board is also satisfied that all relevant facts have been
properly developed. No further assistance to the veteran is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107(a). Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v.
Derwinski, 1 Vet. App. 90 (1990).

The criteria for a total rating based on individual unemployability
provide as follows:

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the disabled person
is, in the judgment of the rating agency, unable to secure or
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one such
disability, this disability shall be ratable at 60 percent or more,
and that, if there are two or more disabilities, there shall be at
least one disability ratable at 40 percent or more, and sufficient
additional disability to bring the combined rating to 70 percent or
more.

38 C.F.R. 4.16(a) (1998). 

In this case the percentage requirements of section 4.16(a) were
met prior to July 19, 1988. The veteran was service connected for
arteriosclerotic heart disease with hypertension, evaluated as 60
percent disabling, effective from May 29, 1979, and this disability
rating remained in effect until July 18, 1988.

Thus, the only remaining question is whether the veteran was unable
to secure or follow a substantially gainful occupation as a result
of his service-connected disability. The Board has reviewed and
considered the evidence in the claims files pertaining to this
question. Some doctors (Melvin Kahn, M.D., Sidney Dann, M.D.,
Thomas Woodrow, M.D., and John Putnam, D.O.) have stated that the
veteran is incapable of all forms of employment because of his
service-connected heart disease. The Board finds Dr. Kahn's opinion
to be particularly probative, as he is a specialist in cardiology,
a practitioner a medical discipline which the Board believes is
well-qualified to address the severity of the veteran's service-
connected heart disease.

However, other doctors (Nathaniel Plotkin, M.D. and VA examiners in
May 1980, May 1981 and December 1984) have indicated that the
veteran's heart disease precluded only certain types of physical
employment. For example, although an assignment of functional class
II or III would not allow the veteran to work at a job requiring
ordinary or less than ordinary physical activity, in light of his
administrative job experience (administrative supply technician,
assistant hotel manager) it appears that he would not have been
precluded from sedentary employment.

The Board has also considered the non-medical evidence in this
case. The Social Security Administration apparently granted the
veteran's claim for disability benefits because of his service-
connected heart disease in 1977. VA is not bound by the
determination of the Social Security Administration but the
determination is evidence in favor of the veteran's claim.
Moreover, the Board has also considered the evidence submitted
showing that the veteran was terminated from and refused employment
because of his service-connected heart disorder.

- 12 -

The Board concludes that the evidence in this case pertaining to
whether or not the veteran is unable to secure or follow a
substantially gainful occupation as a result of his service-
connected heart disease is at least in equipoise. 38 U.S.C.A.
5107(b) (West 1991); 38 C.F.R. 3.102, 4.3 (1998). Accordingly, the
Board resolves reasonable doubt in favor of the veteran and
concludes that a total disability rating for compensation purposes
based on individual unemployability prior to July 19, 1988, is
warranted in this case.

ORDER

A total rating based on individual unemployability is granted prior
to July 19, 1988, subject to regulations controlling payment of
monetary benefits.

J. SHERMAN ROBERTS              C.P. RUSSELL

JEFF MARTIN

M.W.GREENSTREET                  HOLLY E. MOEHLMANN

NANCY I. PHILLIPS

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

14 -

